Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The prior art does not show or fairly suggest the claimed invention of an optical lens assembly, having the claimed structure and claimed limitations and method step limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed structural elements and claimed conditional limitations, including as recited in the amended independent claim 1 (where claims 2-8 depend from claim 1), an optical lens assembly comprising: a first lens which is a meniscus lens with positive refractive power; a second lens which is with positive refractive power; a third lens which is with negative refractive power; a fourth lens which is with positive refractive power and comprises a convex surface facing an image side;  a fifth lens which is with negative refractive power and comprises a concave surface facing an object side; and a sixth lens which is with positive refractive power and comprises a convex surface facing the image side; wherein the first lens, the second lens, the third lens, the fourth lens, the fifth lens, and the sixth lens are arranged in order from the object side to the image side along an optical axis;  as recited in claim 10 (with claims 11-14 dependent on claim 9), of an optical lens assembly comprising: a first lens which is a meniscus lens with positive refractive power; a second lens which is a meniscus lens with positive refractive power and comprises a convex surface facing an object side and a concave surface facing an image side; a third lens which is a meniscus lens with negative refractive power and comprises a convex surface facing the object side and a concave surface facing the image side; a fourth lens which is a meniscus lens with positive refractive power; a fifth lens which is with negative refractive power; and a sixth lens which is with positive refractive power; wherein the first lens, the second lens, the third lens, the fourth lens, the fifth lens, and the sixth lens are arranged in order from the object side to the image side along an optical axis; and as recited in claim 15 (with claims 16-20 dependent on claim 15), an optical lens assembly comprising: a first lens which is a meniscus lens with positive refractive power; a second lens which is a meniscus lens with positive refractive power and comprises a convex surface facing an object side and a concave surface facing an image side; a third lens which is with negative refractive power and comprises a concave surface facing the image side; a fourth lens which is with positive refractive power; a fifth lens which is a meniscus lens and comprises a concave surface facing the object side and a convex surface facing the image side; and a sixth lens which is with refractive power; wherein the first lens, the second lens, the third lens, the fourth lens, the fifth lens, and the sixth lens are arranged in order from the object side to the image side along an optical axis; 15 wherein the optical lens assembly satisfies: 1.81 < f456/f123 < 2.12, wherein f123 is an effective focal length of a combination of the first lens, the second lens, and the third lens and f456 is an effective focal length of a combination of the fourth lens, the fifth lens, and the sixth lens.
The closest prior art found is to Kubota et al (U.S. Patent 9,575,294 B2) directed to a six lens optical assembly, but fails to teach each and every structural limitation recited in the claimed invention (closest claim is claim 1), such as the sixth lens of Kubota et al is negative and the claimed invention is positive. Another U.S. Patent close to the claimed invention is U.S. Patent 10,281,689 B2 also to Kubota et al, but fails to teach or fairly suggest the claimed invention of at least claim 1, such as at least the sixth lens has the wrong shape surface on the image side.
The claimed invention provides an optical lens assembly provided with characteristics of a shortened total lens length, an increased field of view, a decreased wave-front aberration, and still has a good optical performance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Drawings
The drawings were received on 1-13-20.  These drawings are approved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following are U.S. Patents, U.S. Patent Pubs. and a Japanese reference all directed to camera lens systems having at least six lens elements, but fail to teach or fairly suggest the claimed invention as presented:
	
	Kubota et al				U.S. Patent 9,575,294 B2
	Kubota et al				U.S. Patent 10,281,689 B2
Kubota et al				U.S. Patent 10,488,626 B2
Kubota et al				U.S. Patent 10,641,991 B2
Fukaya				U.S. Patent 10,678,020 B2
Sekine et al				U.S. Patent 10,678,021 B2
Kubota et al				U.S. Patent 10,678,022 B2
Nitta					U.S. Patent 10,739,560 B2
Kubota et al				U.S. Patent 10,739,568 B2
Kubota et al				U.S. Patent 10,802,248 B2
Kubota et al				U.S. Patent 10,809,500 B2
Kubota et al				U.S. Patent 10,948,693 B2
Kubota et al				U.S. Patent 11,016,267 B2
Kubota et al				U.S. Patent Pub. 2016/0011402 A1
Shinohara et al			U.S. Patent Pub. 2016/0011405 A1
Hashimoto				U.S. Patent Pub. 2017/0235111 A1
Kubota et al				U.S. Patent Pub. 2017/0329109 A1
Kubota et al				U.S. Patent Pub. 2018/0157008 A1
Kubota et al				U.S. Patent Pub. 2019/0346665 A1
Kubota et al				U.S. Patent Pub. 2019/0353875 A1
Kubota et al				U.S. Patent Pub. 2019/0361197 A1
\Kwak et al				U.S. Patent Pub. 2020/0116978 A1
Fukaya 				U.S. Patent Pub. 2021/0364765 A1;

JP 6865445 B2 Japanese Reference (Assignee/Inventor name not in English)
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm (ET); subject to flex. schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN A LESTER/Primary Examiner
Art Unit 2872